  Case 2:19-mc-00008-RWT Document 2 Filed 10/09/19 Page 1 of 1 PageID #: 3

                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF WEST VIRGINIA


Cheryl Dean Riley        OFFICE OF THE CLERK OF COURT                       Michelle Widmer-Eby
Clerk of Court              POST OFFICE BOX 471                               Chief Deputy Clerk
                         WHEELING, WEST VIRGINIA 26003

                                  (304) 232-0011
                               Facsimile (304) 233-2185


                                      October 9, 2019

Phillip Hudok
15958 Seneca Trail
Huttonsville, WV 26273

                                    Re: Hudok v. Trump, et al
                                    Misc. No. 2:19MC8

Dear Mr. Hudok:

Pursuant to your request made to the Wheeling Clerk’s Office today, I attempted to
reach you at a telephone number which you provided but was unsuccessful. Enclosed
herewith, please find the Order entered by United States Magistrate Judge Robert W.
Trumble, this date. Pursuant to the directives in the enclosed order, the Clerk’s Office
is returning herewith all the paperwork which you brought to the Clerk’s Office in Elkins,
West Virginia, on Friday, October 4, 2019, to file.

Our procedure in addressing documents brought or sent to the Clerk’s Office which are
not civil case filings and/or do not fall within the filings which are regularly permitted and
accepted as valid miscellaneous filings are that same are presented to a judicial officer
for review and direction before same are placed on the Court docket. As directed by
the enclosed Order, the Clerk’s Office did not file these documents and are returning
them to you. The enclosed Order is self-explanatory.


                                   Very truly yours,

                                      M. Eby
                                    Chief Deputy Clerk


Enclosures: As stated
            Order of 10-9-2019
            Documents brought to Elkins


P.O. Box 2857                                   P.O. Box 1518                 217 W. King Street
Clarksburg, WV 26302                          Elkins, WV 26241           Martinsburg, WV 25401
(304) 622-8513                                 (304) 636-1445                    (304) 267-8225
